Hall, Judge.
The defendant appeals from his conviction for manufacturing alcoholic liquors, and enumerates as error the overruling of a ground of his motion for new trial contending that the evidence did not authorize the court’s charge to the jury on the subject of confessions.
The testimony of a deputy sheriff (elicited by the defendant on cross examination) that the defendant had told him that "he was operating the still . . . that he was going to try to beat the rap of manufacturing, he didn’t, he was guilty, but he was going to try his best to beat it,” authorized the charge. Brown v. State, 83 Ga. App. 650, 651 (64 SE2d 313); James v. State, 86 Ga. App. 282 (71 SE2d 568); accord Owens v. State, 120 Ga. 296, 299 (48 SE 21).

Judgment affirmed.


Nichols, P. J., and Been, J., concur.

Cook & Palmour, A. Cecil Palmour, for appellant.
Earl B. Self, Solicitor General, for appellee.